Dismiss and Opinion Filed March 21, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00165-CR

               DEYLAN CHRISTOPHER WALKER, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                On Appeal from the 439th Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 2-18-0986

                         MEMORANDUM OPINION
                Before Justices Schenck, Molberg, and Pedersen, III
                         Opinion by Justice Pedersen, III
      Deylan Christopher Walker filed his pro se notice of appeal on March 1, 2022,

seeking to appeal the “judgment signed by the Court on February 10, 2022.”

Concluding we do not have jurisdiction, we dismiss the appeal.

      This Court may only review criminal appeals authorized by statute. Ragston

v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); see also TEX. CODE CRIM. PROC.

ANN. art. 44.02 (authorizing defendant’s right to appeal “under the rules hereinafter

prescribed”). Generally, criminal defendants may appeal only from final judgments.

See State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990). Unless a

statute expressly grants a right of appeal, interlocutory orders are not appealable. See
Ragston, 424 S.W.3d at 52; Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App.

1991).

      In this case, appellant seeks to appeal the trial court’s ruling on appellant’s

February 10, 2022 “First Amended Emergency Motion to Oppose Motion to

Withdraw & Sanctions Against Attorney Robert Gregg & Request for Hearing on

Motion to Withdraw.” The trial court’s February 10, 2022 order denying appellant’s

motion is neither a final judgment nor an appealable interlocutory order. See Wright

v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.) (listing appealable

interlocutory orders and concluding determination to revoke bond not appealable);

Bridle v. State, 16 S.W.3d 906, 908 n.1 (Tex. App.—Fort Worth 2000, no pet.)

(listing appealable interlocutory orders). Thus, we have no jurisdiction to consider

appellant’s appeal. See Ragston, 424 S.W.3d at 52; Apolinar, 820 S.W.2d at 794.

And in the absence of jurisdiction, we must dismiss the appeal without taking further

action. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

      We dismiss this appeal for want of jurisdiction.


                                           /Bill Pedersen, III//
                                           BILL PEDERSEN, III
220165f.u05                                JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DEYLAN CHRISTOPHER                           On Appeal from the 439th Judicial
WALKER, Appellant                            District Court, Rockwall County,
                                             Texas
No. 05-22-00165-CR          V.               Trial Court Cause No. 2-18-0986.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Pedersen, III. Justices Schenck and
                                             Molberg participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for lack
of jurisdiction.


Judgment entered this 21st day of March, 2022.




                                       –3–